Knowlton, J.
The evidence introduced and offered had no tendency to prove a conversion of the horse by the plaintiff. It went no further than to. show that the horse had been used in ploughing greensward and in drawing heavy loads to Boston, and that it was not in good condition when the plaintiff endeavored to return it. Even if a jury might have found from the evidence that the plaintiff had not properly used and fed the horse, they could not have found that she had exercised dominion over it adverse to the defendants’ rights, in such a way as to make her liable for a conversion of it. At most it would only have warranted a finding of negligence or breach of contract on the part of the plaintiff, for which she was liable in damages.
The .horse remained the property of the defendants, and it was their duty to receive it when the plaintiff brought it back. On the issue of liability the evidence was rightly excluded, and the first two of the defendants’ requests for instructions were rightly refused.
The third request was as follows: “The plaintiff, after the defendants refused to receive the horse, even if there was no fault on her part and she had performed all the obligations imposed on her by law or by the contract, should do with it as persons with ordinary experience and prudence would have done with it, having reference to its value and all other circumstances. If the horse was of little value, the fact that the defendants refused to receive it would not justify the plaintiff in keeping or boarding it for a long time, or at a relatively great expense, either in her own stable or elsewhere. She should, after a reasonable time, have taken further steps to determine what disposition should be made of the horse, or have taken means to dispose of it as she could have done under the statutes of this *259Commonwealth.” The judge refused to give this instruction, and ruled that the only question for the jury to determine was what was a reasonable sum for the keeping of the horse after the time when the plaintiff offered to return it and the defendants refused to take it back.
We are of opinion that this ruling was wrong. This was the situation of the parties. The plaintiff had received the defendants’ horse under a bailment for hire, by the terms of which she was to have the use of it for its board and keeping. The time at which this bailment was to terminate had arrived, and the plaintiff had taken the horse back to the defendants and they had refused to receive it. There was no contract at any time by which she was to board the horse at the defendants’ expense. They denied that they had any interest in the horse, contended „ that she had converted it to her own use, and virtually forbade her to do or expend anything on their account for the care or preservation of it.
There are at least two possible opinions as to the legal relations of the parties and the principles of law by which their rights are to be determined. One is that suggested by the cases of Whiting v. Sullivan, 7 Mass. 107, Earle v. Coburn, 130 Mass. 596, and Putnam v. Glidden, 159 Mass. 47. In this view the rules of law applicable to the case may be stated as follows: It is settled that under circumstances like these in this cáse the law will not imply a contract to reimburse one for the care of property against an owner who has expressly or impliedly declined to permit such care to be given on his account. Ho different principle is applied when the property is a live animal from that applicable to ordinary goods. In each of the three cases cited the owner of a horse which was in possession of another person refused to receive it, and the court held that he was not liable for its keeping to the person in whose possession it was left. The rule is that one cannot be held liable on an implied contract to pay for that which he declines to permit to be done on his account. The exception to the rule is that when the law imposes upon one an obligation to do something which he declines to do, and which must be done to meet some legal requirement, the law in some cases treats performance by another as performance for him, and implies a contract on his part to pay for it. A *260familiar illustration of this is seen when the law holds one liable for necessaries furnished to his wife, if he has without cause refused to provide for her; but there is no such obligation upon one to retain and preserve his property, whether it be live animals or anything else. He may destroy or abandon it, provided he does not thereby imperil the person or property of another.
In the present case the plaintiff had no right, against the will of the defendants, to expend money for the care and preservation of their horse on their account. The only liability of the defendants to her was a liability in damages for their refusal to receive their horse when she returned it. By the terms of the original bailment they impliedly agreed to receive it and relieve the plaintiff of it when she should bring it back, after the time for her keeping it had expired. Their refusal to receive it was a breach of their contract, and for such damage as resulted directly from their refusal the plaintiff can recover. But that damage includes only the loss or expense that has fallen or necessarily would fall upon the plaintiff in ridding herself of the horse in a reasonable way. It would not include compensation for the board of the horse for an indefinite time for the purpose of preserving it for the defendants. She was under no contract or obligation to keep the horse for their benefit, and if she so kept it, or if she kept it for her own benefit because she was doubtful how the dispute ultimately would be decided, such keeping was not a direct result of the defendants’ breach of contract, and she cannot charge them with the expense of it.
The plaintiff in this case had not the full right of an involuntary depositary, who finds property whose owner is unknown. The finder of property may do that which is reasonably necessary for its preservation to prevent loss, and hold the owner responsible on the ground of implied agency. Preston v. Neale, 12 Gray, 222. See Field v. Roosa, 159 Mass. 128, 132. But if the owner is known and forbids incurring expense at his charge, no contract can be implied against him.
In the other view of the case the law may be stated thus: On the refusal of the defendants to receive the horse the relation of bailor and bailee still continued (Andrews v. Keith, 168 Mass. 558), but the obligation of the plaintiff to set the use of the horse against its keeping was at an end. It was a necessary *261incident of the relation of the parties that she should be entitled to charge the defendants for the expense which formerly she had been bound to bear, because that expense had to be incurred by her so long as she remained the defendants’ bailee.
But the defendants’ liability under this view is no greater than as stated under the other;' for she was bound to do that which was reasonable under the circumstances to keep the liability as small as possible. There is a line of decisions which establish the doctrine that where one party has broken an executory contract, the other who is in the right cannot go on indefinitely as if the contract still were unbroken, but is bound to do what he reasonably can to stop the damages for which the first party will be liable in consequence of his breach. Collins v. Delaporte, 115 Mass. 159, 162. Clark v. Marsiglia, 1 Denio, 317. Danforth v. Walker, 37 Vt. 239. Allen v. Jarvis, 20 Conn. 38. Cort v. Ambergate Railway, 17 Q. B. 127.
In either view the plaintiff was bound to make such disposition of the horse as would terminate the defendants’ liability for damages or for expenses as soon as she reasonably could do it.

Exceptions sustained.